Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Examiner’s Amendment approved by Applicant’s representative Michael Phelps on April 8, 2022 have been entered via Notice of Allowance on April 18, 2022 and no further amendment to the claims as result of the IDS submission. Claims 1-6 and 8-17 are allowed.

IDS Submitted After NOA
The information disclosure statement (IDS) submitted on 04/27/2022 was filed after the mailing date of the Notice of Allowance on 04/18/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  It has been noted that prior art reference CN 105883280 as considered under European Search Reported dated April 8, 2022, fails to teach:
“an inner casing defining at least one compartment for storage of products to be cooled in a cooling apparatus, wherein the inner casing is assembled with at least one of a plurality of objects on an assembly line for assembling the cooling apparatus, wherein the inner casing comprises:…determine information for univocally identifying a model of the inner casing among a variety of known inner casing models and a proper connecting position of the at least one of the plurality of objects to the inner casing…automatically connected to the proper connecting position on the inner casing based on the determined information”.

Therefore, the reasons for allowance remains as stated in the Notice of Allowance filed on 04/18/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                   May 2, 2022